UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 Claymore Dividend & Income Fund (Names of Registrant As Specified in its Declaration of Trust) Payment of Filing Fee (Check the appropriate box): [ X] No Fee Required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. [CLAYMORE LOGO] Preliminary Proxy Statement – Subject to Completion CLAYMORE DIVIDEND & INCOME FUND 2455 Corporate West Drive Lisle, Illinois 60532 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held on October 23, 2009 Notice is hereby given to holders of common shares of beneficial interest, par value $0.01 per share (“Common Shares”), and holders of Auction Market Preferred Shares, par value $0.01 per share, liquidation preference $25,000 per share (“Preferred Shares,” and together with the Common Shares, “Shares”), of Claymore Dividend & Income Fund (formerly Dreman/Claymore Dividend & Income Fund) (the “Fund”) that the annual meeting of shareholders of the Fund (the “Annual Meeting”) will be held at the offices of the Fund, 2455 Corporate West Drive, Lisle, Illinois 60532, on Friday, October 23, 2009, at 11:30 a.m. Central time. The Annual Meeting is being held for the following purposes: 1. To approve a new investment advisory agreement between the Fund and Claymore Advisors, LLC. 2. To approve an investment sub-advisory agreement among the Fund, Claymore Advisors, LLC and Manning & Napier Advisors, Inc. 3. To elect two Trustees as Class II Trustees to serve until the Fund’s 2012 annual meeting of shareholders or until their respective successors shall have been elected and qualified. 4. To transact such other business as may properly come before the Annual Meeting or any adjournments or postponements thereof. This is a very important Annual Meeting of the Fund. The Board of Trustees (the “Board”) of the Fund, including the Independent Trustees, unanimously recommends that you vote FOR the election of each trustee nominee nominated by the Board as set forth in the accompanying Proxy Statement.In addition, the Board, including the Independent Trustees, [unanimously] recommends that you vote FOR the approval of the new investment advisory agreement and FOR the approval of the investment sub-advisory agreement. The Board has fixed the close of business on July 24, 2009 as the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting. It is important that your Shares be represented at the Annual Meeting in person or by proxy.Whether or not you plan to attend the Annual Meeting, we urge you to complete, sign, date, and return the enclosed proxy card in the postage-paid envelope provided or record your voting instructions via telephone or the Internet so you will be represented at the Annual Meeting.If you wish to attend the Annual Meeting and vote in person, you will be able to do so and your vote at the Annual Meeting will revoke any proxy you may have submitted.Merely attending the Annual Meeting, however, will not revoke any previously submitted proxy. Should you have any questions regarding the Annual Meeting or about how to vote your shares, please call our proxy information line at (866) 796-1290 Monday through Friday, 9:00 a.m. to 10:00 p.m. (Eastern Time). By order of the Board of Trustees, /s/ J. Thomas Futrell J. Thomas Futrell Chief Executive Officer Lisle, Illinois September [·], 2009 YOUR VOTE IS IMPORTANT Please complete, sign, date and return the enclosed proxy card in the postage-paid envelope provided or record your voting instructions via telephone or the Internet.In order to save the Fund any additional expense of further solicitation, please mail your proxy card or record your voting instructions Promptly. (This page has been left blank intentionally) CLAYMORE DIVIDEND & INCOME FUND PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON OCTOBER 23, 2009 This proxy statement (“Proxy Statement”) is furnished to holders of common shares of beneficial interest, par value $0.01 per share (“Common Shares”), and holders of Auction Market Preferred Shares, par value $0.01 per share, liquidation preference $25,000 per share (“Preferred Shares,” and together with the Common Shares “Shares”), of Claymore Dividend & Income Fund (formerly Dreman/Claymore Dividend & Income Fund) (the “Fund”) in connection with the solicitation by the Board of Trustees of the Fund (the “Board”) of proxies to be voted at the annual meeting of shareholders of the Fund to be held on Friday, October 23, 2009, and any adjournment or postponement thereof (the “Annual Meeting”). The Annual Meeting will be held at the offices of the Fund, 2455 Corporate West Drive, Lisle, Illinois 60532 on October 23, 2009, at 11:30 a.m. Central time. This Proxy Statement gives you information you need to vote on the matters listed on the accompanying Notice of Annual Meeting of Shareholders (“Notice of Annual Meeting”). Much of the information in this Proxy Statement is required under rules of the Securities and Exchange Commission (“SEC”). If there is anything you don’t understand, please contact us at our toll-free number: (866) 796-1290. The Fund will furnish, without charge, a copy of the Fund’s most recent annual report and semi-annual report to shareholders to any shareholder upon request. Requests should be directed to Claymore Securities, Inc., 2455 Corporate West Drive, Lisle, Illinois 60532, (866) 392-3004. The Notice of Annual Meeting, this Proxy Statement and the enclosed proxy card are first being sent to the Fund’s shareholders on or about September [·], 2009. • Why is a shareholder meeting being held? The Fund’s Common Shares are listed on the New York Stock Exchange (the “NYSE”), which requires the Fund to hold an annual meeting of shareholders to elect Trustees each fiscal year.Shareholders of the Fund are being asked to vote at the Annual Meeting to elect two Trustees as Class II Trustees (Mr. Roman Friedrich III and Mr. Ronald A. Nyberg are the nominees) to serve until the Fund’s 2012 annual meeting of shareholders or until their respective successors shall have been elected and qualified. • Why are shareholders being asked to approve a new advisory agreement? At the Annual Meeting, shareholders also are being asked to approve a new investment advisory agreement between the Fund and Claymore Advisors, LLC (“Claymore” or the “Adviser”).Claymore Group, Inc. (“Claymore Group”), the parent of the Adviser, and indirect wholly-owned subsidiaries of Guggenheim Partners, LLC (“Guggenheim Partners” and together with its direct and indirect subsidiaries “Guggenheim”), have entered into an agreement and plan of merger pursuant to which Claymore Group and its associated entities, including the Adviser, will become indirect wholly-owned subsidiaries of Guggenheim Partners (the “Transaction”).Consummation of the Transaction will be deemed to be an “assignment” of the investment advisory agreement between the Fund and the Adviser (the “Current Advisory Agreement”) and will therefore result in the automatic termination of the Current Advisory Agreement pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”).In order for the Adviser to continue serving as the Fund’s investment adviser, a new investment advisory agreement between the Fund and the Adviser (the “New Advisory Agreement”) must be approved by shareholders 1 of the Fund.Shareholders are being asked to vote at the Annual Meeting to approve the New Advisory Agreement. Rule 15a-4 under the 1940 Act permits the Board (including a separate majority of the Independent Trustees) to approve and enter into an interim investment advisory agreement between the Fund and the Adviser (the “Interim Advisory Agreement”).The Board has approved the Interim Advisory Agreement, which would become effective upon the consummation of the Transaction if the New Advisory Agreement has not been approved by shareholders of the Fund prior to the consummation of the Transaction.Pursuant to the Interim Advisory Agreement, the Adviser may serve as investment adviser to the Fund for up to 150 days following the consummation of the Transaction, pending receipt of shareholder approval of the New Advisory Agreement. • Who is Guggenheim? Guggenheim is a global, independent, privately held, diversified financial services firm with more than $100 billion in assets under supervision and 800 dedicated professionals. Headquartered in Chicago and New York, the firm operates through offices in 20 cities in the U.S., Europe and Asia. Guggenheim operates businesses in investment management, capital markets, wealth management and merchant banking. Within the investment and wealth management businesses, Guggenheim specializes in fixed income and alternative investments, and in providing sophisticated wealth advisory and family office services. Within capital markets, Guggenheim specializes in providing debt financing and structured finance solutions to clients. Merchant banking activities include its portfolio of investments in funds managed by it, joint venture business investments, and new business launch activities not integrated into other primary operating businesses. • How will the Transaction affect the Fund? Your investment in your Fund will not change as a result of the Transaction.You will still own the same Shares in the Fund, and the net asset value of your investment will not change as a result of the Transaction.Further, the Transaction will not result in any change in the Fund’s investment objectives or principal investment strategies. • How does the New Advisory Agreement compare with the Current Advisory Agreement? The New Advisory Agreement, if approved by shareholders, will still be with the Adviser and the terms of the New Advisory Agreement will be substantially identical to the terms of the Current Advisory Agreement. • Why are shareholders being asked to approve a new investment sub-advisory agreement? After considering various strategic alternatives for the Fund, on June 17, 2009 the Board approved an investment sub-advisory agreement among the Fund, the Adviser and Manning & Napier Advisors, Inc. (“Manning & Napier”), dated as of June 17, 2009 (the “Manning & Napier Sub-Advisory Agreement”), and the termination of the investment sub-advisory agreement among the Fund, the Adviser and Dreman Value Management, LLC (“DVM”), dated as of January 27, 2004.Since that time, Manning & Napier has served as the Fund’s investment sub-advisor on an interim basis and has been responsible for the day-to-day management of the Fund.Pursuant to Rule 15a-4 under the 1940 Act, Manning & Napier may act as investment sub-adviser on an interim basis for 150 days pending shareholder approval of the Manning & Napier Sub-Advisory Agreement.Therefore, in order for Manning & Napier to continue to act as investment sub-adviser to the Fund after November 14, 2009, the Manning & Napier Sub-Advisory Agreement must be approved by shareholders of the Fund. • Who is Manning & Napier? Manning & Napier has been a registered investment adviser since 1970. For more than 35 years, Manning & Napier has focused on managing clients’ investments through a variety of market conditions, 2 including five bear markets. The firm manages approximately $16 billion for individuals, corporations, defined benefit pension plans, 401(k) choice plans, Taft-Hartley accounts, endowments, foundations and municipal retirement plans as of December 31, 2008. It remains an employee-owned firm, with 100% of the firm owned by full-time employees. • Will theFund’s fees for investment advisory or sub-advisory services increase? No.The total investment advisory fees, as a percentage of assets, currently payable by your Fund will not change as a result of the New Advisory Agreement or the Manning & Napier Sub-Advisory Agreement.The Fund currently pays to the Adviser an investment advisory fee at an annual rate equal to 0.85% of the average daily value of the Fund’s Managed Assets (as defined in the Current Advisory Agreement).The Adviser has voluntarily agreed to waive temporarily a portion of the advisory fee in an annual amount equal to 0.08% of the average daily value of the Fund’s Managed Assets until January 27, 2011.Pursuant to the New Advisory Agreement, the Fund will continue to pay the Adviser an investment advisory fee at the same annual rate, and the fee waiver will continue. The Adviser previously paid to DVM and now pays to Manning & Napier a sub-advisory fee out of the advisory fee paid by the Fund.The sub-advisory fee rate paid to Manning & Napier is intended to equal the sub-advisory fee rate paid to DVM (including with respect to applicable fee waivers previously agreed to by DVM), although the method by which the fee is calculated differs. • Who is asking for your vote? The enclosed proxy is solicited by the Board for use at the Annual Meeting to be held on October 23, 2009, and, if the Annual Meeting is adjourned or postponed, at any later meetings, for the purposes stated in the Notice of Annual Meeting. • How does the Board recommend that shareholders vote on eachproposal? The Board, including the Independent Trustees, [unanimously] recommends that you (i) vote “FOR” the proposal to approve the New Advisory Agreement pursuant to Proposal 1, (ii) vote “FOR” the proposal to approve the Manning & Napier Sub-Advisory Agreement pursuant to Proposal 2 and (iii) vote “FOR ALL” of the Trustee nominees of the Board (Mr. Roman Friedrich III and Mr. Ronald A. Nyberg) pursuant to Proposal 3. • Will your vote make a difference? YES! This is a very important Annual Meeting of the Fund.Your vote is important and could make a difference in the governance of the Fund, no matter howmany Shares you own. • Who is eligible to vote? Shareholders of record of the Fund at the close of business on July 24, 2009 (the “Record Date”) are entitled to be present and to vote at the Annual Meeting or any adjournment or postponement thereof. Each Share is entitled to one vote. • How do you vote your shares? Whether or not you plan to attend the Annual Meeting, we urge you to complete, sign, date, and return the enclosed proxy card in the postage-paid envelope provided or record your voting instructions via telephone or the Internet so your Shares will be represented at the Annual Meeting.If you wish to attend the Annual Meeting and vote in person, you will be able to do so. You may contact the Fund at (866) 796-1290 to obtain directions to the site of the Annual Meeting. Shares represented by duly executed proxies will be voted in accordance with your instructions. If you sign the proxy, but don’t fill in a vote, your Shares will be voted in accordance with the Board’s 3 recommendation. If any other business is brought before the Annual Meeting, your Shares will be voted at the proxies’ discretion. Shareholders who execute proxies may revoke them at any time before they are voted by filing with the Secretary of the Fund a written notice of revocation, by delivering a duly executed proxy bearing a later date or by attending the Annual Meeting and voting in person. Merely attending the Annual Meeting, however, will not revoke any previously submitted proxy. • How many Shares of the Fund were outstanding as of the Record Date? At the close of business on the Record Date, the Fund had 9,079,885 Common Shares outstanding and 2,600 Preferred Shares outstanding. 4 PROPOSAL 1: APPROVAL OF NEW ADVISORY AGREEMENT Background and the Transaction Under the Current Advisory Agreement, the Adviser serves as the Fund’s investment adviser and is responsible for the Fund’s management.The Adviser is a wholly-owned subsidiary of Claymore Group, a privately-held financial services company offering unique investment solutions for financial advisors and their valued clients. Based in Lisle, Illinois, Claymore Groupentities have provided supervision, management, servicing and/or distribution on approximately $12.9 billion in assets, as of June 30, 2009. On July 17, 2009, Claymore Group and its parent company, Claymore Holdings, LLC, entered into an agreement and plan of merger (the “Merger Agreement”), subsequently amended on August 18, 2009, with a newly formed, wholly-owned subsidiary (“Acquisition Corporation”) of Guggenheim Partners, which governs the Transaction and pursuant to which Claymore Group and its associated entities, including the Adviser, will become indirect wholly-owned subsidiaries of Guggenheim Partners.On August 18, 2009, Guggenheim also agreed to arrange for substantial additional equity and debt financing to Claymore Group, in an aggregate of up to approximately $37 million, conditional upon receipt, as applicable, of the consent of Claymore Group’s senior bank lender and compliance with Canadian regulatory requirements and Claymore Group’s existing agreements with Guggenheim, and which is intended to be available prior to and regardless of whether the Transaction is consummated.Such equity financing consists of approximately $11.7 million for newly-issued common stock of Claymore Group representing, on a fully diluted basis, 24.9% of the outstanding common stock of Claymore Group.Such debt financing consists of up to $25 million of subordinated loans, which is in addition to the up to $20 million of subordinated loans provided in early 2009 by Guggenheim to Claymore Group as interim financing for inventory purchases in connection with its investment supervisory business(all such subordinated loans being collectively referred to as the “Debt Financing”).Under its terms, the Debt Financing may be drawn upon by Claymore Group through September 17, 2009 and is due three years from the issuance date, provided, however, that any such Debt Financing drawn upon by Claymore Group shall become immediately due upon any material breach by Claymore Group of the Merger Agreement if the Merger Agreement remains in effect and upon any change of control of Claymore Group. In the Transaction, Acquisition Corporation will merge with and into Claymore Group, with Claymore Group being the surviving corporation.Upon the effectiveness of the Transaction: (1) all shares of Claymore Group common stock issued and outstanding immediately prior to the Transaction (except those held by Guggenheim, by dissenting stockholders and those held in treasury) will be cancelled and converted into the right to receive an aggregate cash payment of approximately $39 million; (2) each share of common stock held prior to the Transaction by Guggenheim and held in treasury immediately prior to the Transaction shall be cancelled without payment and (3) all shares of Acquisition Corporation shall be converted into common stock of Claymore Group.As a result of the Transaction, Claymore Group will become a wholly-owned subsidiary of Guggenheim Partners.Immediately following the Transaction, it is intended that the Board of Directors of Claymore Group will consist of four persons who are presently senior executives and stockholders of Claymore Group and one person designated by Guggenheim. In the Merger Agreement, Claymore Group made customary representations and warranties to Guggenheim regarding Claymore Group and its business, the continued accuracy of which are conditions of Guggenheim’s obligation to consummate the Acquisition.Claymore Group also agreed to comply with a number of covenants, relating primarily to its conduct after the signing of the Merger Agreement and before the consummation of the Transaction, the compliance with which are conditions of Guggenheim’s obligation to consummate the Transaction.The parties’ obligations to consummate the Transaction are subject to certain other conditions, all of which must be satisfied or waived prior to the closing of the Transaction, including regulatory approval with respect to the change in control of the Claymore Group’s broker-dealer subsidiary, consent of Claymore Group’s senior bank lender, compliance with Canadian regulatory requirements and the absence of any material adverse change in Claymore Group’s financial condition or business. 5 Guggenheim Guggenheim is a global, independent, privately held, diversified financial services firm with more than $100 billion in assets under supervision and 800 dedicated professionals. Headquartered in Chicago and New York, the firm operates through offices in 20 cities in the U.S., Europe and Asia. Guggenheim operates businesses in investment management, capital markets, wealth management and merchant banking. Within the investment and wealth management businesses, Guggenheim specializes in fixed income and alternative investments, and in providing sophisticated wealth advisory and family office services. Within capital markets, it specializes in providing debt financing and structured finance solutions to clients. Merchant banking activities include its portfolio of investments in funds managed by it, joint venture business investments, and new business launch activities not integrated into other primary operating businesses. Current Advisory Agreement The Adviser serves as the investment adviser for the Fund pursuant to the Current Advisory Agreement.The Current Advisory Agreement is dated January 27, 2004 and was approved by the sole shareholder of the Fund on January 16, 2004.The continuation of the Current Advisory Agreement was last approved by the Board on January 15, 2009. Pursuant to the Current Advisory Agreement, the Fund pays to the Adviser as full compensation for all services rendered by the Adviser as such, a monthly fee in arrears at an annual rate equal to 0.85% of the Fund’s average daily Managed Assets, as defined in the Current Advisory Agreement.The Adviser has voluntarily agreed to waive temporarily a portion of the advisory fee in an annual amount equal to 0.08% of the average daily value of the Fund’s Managed Assets until January 27, 2011. The Fund paid advisory fees equal to $[●] to the Adviser during the Fund’s fiscal year ended October 31, 2008. The Current Advisory Agreement provides for its automatic termination in the event of an “assignment,” as defined in the 1940 Act.Once completed, the Transaction will result in a change in control of Claymore Group and, ultimately, its subsidiary the Adviser, which will be deemed an “assignment” of the Current Advisory Agreement resulting in its termination.The Transaction is not, however, expected to result in a change in the persons responsible for the management of the Fund or in the operations of the Fund or in any changes in the investment approach of the Adviser with respect to the management of the Fund. Interim Advisory Agreement Rule 15a-4 under the 1940 Act permits the Board (including a separate majority of the Independent Trustees) to approve and enter into the Interim Advisory Agreement, which would become effective upon the consummation of the Transaction if the New Advisory Agreement has not been approved by shareholders prior to the consummation of the Transaction. It is a condition of the Merger Agreement that the Board approve the Interim Advisory Agreement in accordance with the requirements of Rule 15a-4. Pursuant to the Interim Advisory Agreement and Rule 15a-4, the Adviser may serve as investment adviser to the Fund for up to 150 days following the consummation of the Transaction, pending receipt of shareholder approval of the New Advisory Agreement. Based upon the considerations described below under “—Board Considerations,” the Board, including the Independent Trustees, [unanimously] approved the Interim Advisory Agreement on September [●], 2009.In approving the Interim Advisory Agreement, the Board, including a majority of the Independent Trustees, determined that the scope and quality of services to be provided to the Fund under the Interim Advisory Agreement would be at least equivalent to the scope and quality of services provided under the Current Advisory Agreement.The compensation to be received by the Adviser under the Interim Advisory Agreement is identical to the compensation the Adviser would have received under the Current Advisory Agreement. 6 The terms of the Interim Advisory Agreement are substantially identical to the terms of the Current Advisory Agreement, except for the dates of the agreements and those provisions in the Interim Advisory Agreement which are necessary to comply with the requirements of Rule 15a-4 under the 1940 Act.A form of the Interim Advisory Agreement is attached hereto as Appendix B and the description of the Interim Advisory Agreements is qualified in its entirety by reference to Appendix B hereto. The provisions of the Interim Advisory Agreement required by Rule 15a-4 under the 1940 Act include: (i) the Interim Advisory Agreement terminates upon the earlier of the 150th day following the Closing of the Transaction or the effectiveness of the New Advisory Agreement; (ii) the Board or a majority of the Fund’s outstanding voting securities may terminate the Interim Advisory Agreement at any time, without the payment of any penalty, on not more than 10 calendar days’ written notice to the Adviser; (iii) the compensation earned by the Adviser under the Interim Advisory Agreement will be held in an interest-bearing escrow account with the Fund’s custodian or a bank; (iv) if a majority of the Fund’s outstanding voting securities approve the Fund’s New Advisory Agreement by the end of the 150-day period, the amount in the escrow account (including interest earned) will be paid to the Adviser; and (v) if a majority of the Fund’s outstanding voting securities do not approve the Fund’s New Advisory Agreement, the Adviser will be paid, out of the escrow account, the lesser of (a) any costs incurred in performing the Interim Advisory Agreement (plus interest earned on that amount while in escrow), or (b) the total amount in the escrow account (plus interest earned). New Advisory Agreement It is proposed that the Fund and the Adviser enter into the New Advisory Agreement, to become effective upon the later of (i) the date of shareholder approval or (ii) the consummation of the Transaction.Under Section 15(a) of the 1940 Act, the New Advisory Agreement requires the approval of (i) the Board, including a majority of the Independent Trustees, and (ii) the shareholders of the Fund.It is a condition of the Merger Agreement that the Board, including a separate majority of the Independent Trustees, approve the New Advisory Agreement, on terms no less favorable to the Adviser, taken as a whole, than the Current Advisory Agreement.Approval of the New Advisory Agreement by shareholders of the Fund is not, however, a condition to the consummation of the Transaction.In the event that the shareholders of the Fund do not approve the New Advisory Agreement, following the consummation of the Transaction it is anticipated that the Adviser will continue to act as the Fund’s investment adviser pursuant to the Interim Advisory Agreement for a period of up to 150 days following the consummation of the Transaction.In such event, the Board will determine a course of action believed by the Board to be in the best interests of the Fund and shareholders. Based upon the considerations described below under “—Board Considerations,” the Board, including the Independent Trustees, [unanimously] approved the New Advisory Agreement on September [●], 2009. Except for a different effective date, the terms of the New Advisory Agreement are substantially identical in all material respects to the terms of the Current Advisory Agreement. A form of the New Advisory Agreement is attached hereto as Appendix C and the description of the New Advisory Agreements is qualified in its entirety by reference to Appendix C hereto. Duties and Obligations.The New Advisory Agreement provides that, subject to the direction and control of the Board, the Adviser shall (i) act as investment adviser for and supervise and manage the investment and reinvestment of the Fund’s assets, (ii) supervise the investment program of the Fund and the composition of its investment portfolio, and (iii) arrange for the purchase and sale of securities and other assets held in the investment 7 portfolio of the Fund.The New Advisory Agreement provides that in performing its duties, the Adviser may delegate some or all of its duties and obligations under the New Advisory Agreement to one or more sub-investment advisers. In addition, the New Advisory Agreement provides that the Adviser shall furnish office facilities and equipment and clerical, bookkeeping and administrative services (other than such services, if any, provided by the Fund’s other service providers), as described in the New Advisory Agreement, to the extent requested by the Fund.The duties and obligations of the Adviser under the New Advisory Agreement and identical to the duties and obligations of the Adviser under the Current Advisory Agreement. Compensation.The New Advisory Agreement does not result in any change in the advisory fee rate paid by such Fund.Pursuant to the New Advisory Agreement, the Fund pays to the Adviser as full compensation for all services rendered by the Adviser as such, a monthly fee in arrears at an annual rate equal to 0.85% of the Fund’s average daily Managed Assets, as defined in the New Advisory Agreement.The Adviser bears all costs and expenses of its employees and any overhead incurred in connection with its duties under the New Advisory Agreement and bears the costs of any salaries or trustees fees of any officers or trustees of the Fund who are affiliated persons (as defined in the 1940 Act) of the Adviser.These provisions of the New Advisory Agreement, including the advisory fee rates, are identical to provisions of the Current Advisory Agreement.The Adviser has voluntarily agreed to waive temporarily a portion of the advisory fee in an annual amount equal to 0.08% of the average daily value of the Fund’s Managed Assets until January 27, 2011 and the Adviser has agreed to continue such waiver under the New Advisory Agreement. Term and Termination.Upon approval by shareholders, the New Advisory Agreement shall continue for an initial period until [·] and from year to year after the initial term if approved annually (i) by the Board or the holders of a majority of the outstanding voting securities of the Fund and (ii) by a majority of the Trustees who are not “interested persons” of any party to the New Advisory Agreement, by vote cast in person at a meeting called for the purpose of voting on such approval.The New Advisory Agreement may be terminated (i) by the Fund at any time, without the payment of any penalty, upon giving the Adviser 60 days’ notice (which notice may be waived by the Adviser), or (ii) by the Adviser on 60 days’ written notice (which notice may be waived by the Trust). The New Advisory Agreement will also immediately terminate in the event of its assignment, as defined in the 1940 Act. Except with respect to the initial term of each agreement, these provisions of the New Advisory Agreement are identical to provisions of the Current Advisory Agreement. Limitation of Liability.The New Advisory Agreement provides that the Adviser will not be liable for any error of judgment or mistake of law or for any loss suffered by the Adviser or by the Fund in connection with the performance of the New Advisory Agreement, except a loss resulting from a breach of fiduciary duty with respect to the receipt of compensation for services or a loss resulting from willful misfeasance, bad faith or gross negligence on the part of the Adviser in the performance of its duties or from reckless disregard by the Adviser of its duties under the New Advisory Agreement. These provisions of the New Advisory Agreement are identical to provisions of the Current Advisory Agreement. Use of the Name “Claymore”.The New Advisory Agreement provides that the Adviser has consented to the use by the Fund of the name or identifying word “Claymore” in the name of the Fund and that the Adviser may require the Fund to cease using “Claymore” in the name of the Fund if the Fund ceases to employ, for any reason, the Adviser, any successor thereto or any affiliate thereof as investment adviser of the Fund.These provisions of the New Advisory Agreement are identical to provisions of the Current Advisory Agreement. Section 15(f) of the 1940 Act Section 15(f) of the 1940 Act provides that, when a change in control of an investment adviser occurs, the investment adviser or any of its affiliated persons may receive any amount or benefit in connection with the change in control as long as two conditions are met. The first condition specifies that no “unfair burden” may be imposed on the investment company as a result of the transaction relating to the change of control, or any express or implied terms, conditions or understandings. The term “unfair burden,” as defined in the 1940 Act, includes any arrangement during the two-year period after the change of control transaction whereby the investment adviser (or predecessor or successor adviser), or any interested person of any such investment adviser, receives or is entitled to receive any 8 compensation, directly or indirectly, from the investment company or its security holders (other than fees for bona fide investment advisory or other services) or from any person in connection with the purchase or sale of securities or other property to, from, or on behalf of the investment company (other than fees for bona fide principal underwriting services). The second condition specifies that, during the three-year period immediately following consummation of the change of control transaction, at least 75% of the investment company’s board of directors or trustees must not be “interested persons” (as defined in the 1940 Act) of the investment adviser or predecessor adviser. Consistent with the first condition of Section 15(f), the Adviser and Guggenheim have agreed that they will use their reasonable best efforts to ensure that there is no “unfair burden” imposed on the Fund as a result of the Transaction. With respect to the second condition of Section 15(f), the Adviser and Guggenheim have agreed that they will use their reasonable best efforts to comply with and cause the Fund to conduct its business to ensure that for a period of three years after the closing of the Transaction at least 75% of the trustees of the Fund will not be “interested persons” (as defined in the 1940 Act) of the Adviser or Guggenheim. The Fund currently meets this condition. Board Considerations Current Advisory Agreement On January 15, 2009, the Board, including Independent Trustees, met to consider the renewal of the Current Advisory Agreement.As part of its review process, the Nominating and Governance Committee of the Board (referred to as the “Committee” and consisting solely of the Independent Trustees) was represented by independent legal counsel. The Board reviewed materials received from the Adviser and independent legal counsel. The Board also had previously received, throughout the year, Board meeting information regarding performance and operating results of the Fund. In preparation for their review, the Committee members communicated with independent legal counsel regarding the nature of information to be provided, and independent legal counsel, on behalf of the Committee, sent a formal request for information. The Adviser provided extensive information in response to that request as well as to a follow-up request for supplemental information. Among other information, the Adviser provided general information to assist the Committee in assessing the nature and quality of services provided by the Adviser and information comparing the investment performance, advisory fees and total expenses of the Fund to other funds, information about the profitability from the Current Advisory Agreements to the Adviser and the compliance program of the Adviser.As a part of its analysis, the Committee considered other options available to the Fund, given its reduced asset size and recent investment performance history, including a proposal to reorient the Fund’s investment strategy. Based upon their review, the Committee concluded that it was in the best interest of the Fund to renew the Current Advisory Agreement and, accordingly, recommend to the Board of Trustees the renewal of the Current Advisory Agreement. The Board subsequently approved the renewal of the Current Advisory Agreement. In reaching this conclusion for the Fund, no single factor was determinative in the Board’s analysis, but rather the Board considered a variety of factors. With respect to the nature, extent and quality of services provided by the Adviser, the Board noted that the Adviser had delegated responsibility for the investment and reinvestment of the Fund’s assets to DVM, the Fund’s sub-adviser at such time. The Board considered the Adviser’s responsibility to oversee the sub-adviser and that the Adviser has similar oversight responsibilities for other registered funds for which it serves as investment adviser. The Board reviewed financial information regarding the Adviser and its parent company and considered the parent company’s guaranty of the Adviser’s obligations under the Current Advisory Agreement. The Board also considered the secondary market support services provided by the Adviser to the Fund and the Adviser’s collaboration with the Fund’s sub-adviser on the Fund’s use of leverage and in evaluating the Fund’s 9 distribution rate. The Board considered the experience and qualifications of the Adviser’s personnel, including those personnel providing compliance oversight and oversight of the sub-adviser’s portfolio management process. Specifically, the Board noted the ongoing oversight activities performed by the Adviser, including on-site diligence visits and regular monitoring of compliance with policies and procedures and with the Fund’s investment parameters as described in its prospectus and statement of additional information. After considering these factors, the Board concluded that the Adviser and its personnel were qualified to serve the Fund in such capacity. The Board considered the Fund’s investment performance by reviewing the Fund’s total return on a net asset value and market price basis for the three month, six month, one year, three year and since inception (January 27, 2004) periods ended October 31, 2008 and compared it to comparable performance of a peer group of closed-end funds (defined as funds that invest a majority of assets in dividend paying equity securities and that may have a specific goal of paying qualified dividend income) and to relevant benchmark indices for the same time periods. The Board considered that the Adviser does not directly control investment performance but had delegated such duties to DVM, the Fund’s sub-adviser at such time.The Board also considered the joint recommendation of the Adviser and DVM to reorient the Fund’s investment strategy in light of market conditions and the Fund’s recent underperformance. The Board considered the Fund’s advisory fee (which includes the sub-advisory fee paid to the Fund’s sub-adviser) and expense ratio. The Board also considered that theAdviser and DVM had proposed to implement an advisory fee waiver of eight basis points for a period of two years, with the proposed fee reduction being allocated entirely to the fees received by the sub-adviser from the Adviser under the investment sub-advisory agreement with DVM (the “Fee Waiver”). The Board compared the fees and estimated expense ratios of the Fund based upon various levels of asset growth to a peer group of other closed-end funds based upon the proposed reorientation of the investment strategy. With respect to the costs of services to be provided and profits realized by the Adviser from its relationship to the Fund, the Board reviewed information regarding the revenues the Adviser received under the Current Advisory Agreement as well as the estimated direct and indirect costs the Adviser incurs in providing the services to the Fund, including paying the sub-advisory fee to DVM. The Board considered the extent to which economies of scale could be realized with respect to the management of the Fund as the Fund grows and whether fee levels reflect a reasonable sharing of such economies of scale for the benefit of Fund investors. Given the size of the Fund and the constraints on its capital structure, the Board does not anticipate significant economies of scale in the coming year. The Board considered other benefits available to the Adviser because of its relationship to the Fund and noted that the administrative services fees received by the Adviser from serving as administrator provide it with additional revenue. Interim Advisory Agreement and New Advisory Agreement [The Board, including the Independent Trustees, approved each of Interim Advisory Agreement and the New Advisory Agreement.]The Board reviewed materials received from the Adviser, Guggenheim and independent legal counsel. The Board also had previously received, throughout the year, Board meeting information regarding performance and operating results of the Fund. In early 2009, the Adviser informed the Board that it was in discussions with Guggenheim concerning a strategic transaction, including a potential sale of a controlling interest in the Adviser.The Board requested and received periodic reports from the Adviser as to the status and nature of such discussions with Guggenheim and the Adviser’s operating and financial results.In the spring of 2009, the Adviser informed the Board that Guggenheim had arranged up to $20 million of subordinated loans to Claymore Group as interim financing for working capital and for inventory purchases in connection with its business of creating, distributing and supervising unit investment trusts and other investment products. 10 Following the execution of the Merger Agreement, on July 28, 2009 a telephonic meeting was held and attended by board chairs and other representatives of the boards of trustees of the registered investment companies for which the Adviser acts as investment adviser, the chief executive officer of Claymore Group and the chief executive officer of Guggenheim.Mr. Freidrich, the chairman of the Board of the Fund, attended such meeting on behalf of the Board.Such executive officers summarized the principal terms of the Merger Agreement, and described the Transaction, the business plans for the Adviser following the consummation of the Transaction and answered such questions as were raised at the meeting.Representatives of such Claymore-advised investment companies, including the Fund, requested additional information regarding the Transaction, Guggenheim and the impact of the Transaction on the shareholder of such investment companies. During August 2009, the Trustees received reports from the Adviser on the progress of the Transaction, including the Debt Financing and additional equity financing arranged by Guggenheim. As part of its review process, the Committee of the Board was represented by independent legal counsel. The Committee reviewed materials received from the Adviser, Guggenheim and independent legal counsel.The Adviser and Guggenheim provided, among other information, information regarding the terms of the Transaction,potential benefits to the Adviser from the Transaction and Guggenheim.The information provided regarding Guggenheim included (i) financial information, (ii) information regarding senior executives of the firm, (iii) information regarding other Guggenheim affiliated investment managers, (iv) information regarding litigation and regulatory matters and (v) potential conflicts of interest.The Adviser and Guggenheim also provided information regarding Guggenheim and the Advisers intentions for the business, operations and personnel of the Adviser following the Closing of the Transaction. [The Committee met and discussed the Transaction and the Interim Advisory Agreement and the New Advisory Agreement on September [·], 2009 and September [·], 2009.At the meeting held on September [·], 2009 representatives from the Adviser and Guggenheim discussed the Transaction with the Board and answered questions from the Board.The Committee also met in executive session to discuss the Transaction and the information provided at the meetings.The Board requested additional supplemental information regarding the Transaction and Guggenheim, which was provided by the Adviser and Guggenheim.] [The Board next met in person to consider the Interim Advisory Agreement and the New Advisory Agreement on September [·], 2009. The Committee concluded that it was in the best interest of the Fund to approve the Interim Advisory Agreement and the New Advisory Agreement and, accordingly, recommend to the Board the approval of the Interim Advisory Agreement and the New Advisory Agreement. The Board subsequently approved the Interim Advisory Agreement and the New Advisory Agreement. In reaching this conclusion for the Fund, no single factor was determinative in the Board’s analysis, but rather the Board considered a variety of factors. [In connection with the Board’s consideration of the Interim Advisory Agreement and the New Advisory Agreement, the Trustees considered, among other information,the following factors, in addition to other factors noted in this Proxy Statement: · the manner in which the Fund’s assets are managed will not change as a result of the Transaction; · the aggregate management fee rate payable by the Fund will not change under the Interim Advisory Agreement or New Advisory Agreement; · the terms of the Interim Advisory Agreement and the New Advisory Agreement are identical to the terms of the Current Advisory Agreement in all material respects; · the qualifications of the Adviser’s personnel who will provide advisory and administrative services to the Fund are not expected to change, and the personnel who currently provide advisory and administrative services the Fund are expected to continue to do so after the Transaction; · the assurance from the Adviser and Guggenheim that following the Transaction there will not be any diminution in the nature, quality and extent of services provided to the Fund; 11 · the Adviser’s currentfinancial condition and the anticipated post-Closing financial condition of the Adviser and Guggenheim; · the impact of the Transaction on the Adviser’s day-to-day operations; · the reputation, capabilities, experience, organizational structure and financial resources of Guggenheim; · the long-term business goals of Guggenheim and the Adviser with regard to the business and operations of the Adviser; · that Fund shareholders will not bear any costs in connection with the Transaction, inasmuch as the Adviser and Guggenheim will bear the costs, fees and expenses incurred by the Fund in connection with the Proxy Statement attributable to Proposal 1 and any other costs of the Fund associated with the Transaction; and · that the Adviser and Guggenheim have agreed to refrain from imposing or seeking to impose, for a period of two years after the Closing, any “unfair burden” (within the meaning of Section 15(f) of 1940 Act) on the Fund.] [Nature, Extent and Quality of Services Provided by the Adviser.The Board noted that key investment and management personnel servicing the Fund are expected to remain with the Adviser following the Transaction and that the Adviser and Guggenheim are committed to attracting additional talented and experienced personnel and that the services provided to the Fund by the Adviser will not change. The Board also considered the Adviser’s and Guggenheim’s representations to the Board that Guggenheim intends for the Adviser to continue to operate following the closing of the Transaction in much the same manner as it operates today, and that the Transaction should have no impact on the day-to-day operations of the Adviser.Based on this review, the Board concluded that the range and quality of services provided by the Adviser to the Fund were appropriate and were expected tocontinue under the Interim Advisory Agreement and the New Advisory Agreement, and that there was no reason to expect the consummation of the Transaction to have any adverse effect on the services provided by the Adviser or the future performance of the Fund.] [Fund Expenses. The Board also considered the fact that the fees payable to the Adviser and other expenses of the Fund would be the same under the Interim Advisory Agreement and the New Advisory Agreement as they are under the Current Advisory Agreement, and on this basis, the Board concluded that these fees and expenses continued to be satisfactory for the purposes of approving the Interim Advisory Agreement and the New Advisory Agreement. ] [Profitability.Because the Adviser’s fees under the Interim Advisory Agreement and the New Advisory Agreement are the same as those assessed under the Current Advisory Agreement, the Board concluded that the profits to be realized by the Adviser under the Interim Advisory Agreement and the New Advisory Agreement and from other relationships between the Fund and the Adviser, if any, were not expected to be unreasonable. The Board further noted that, although it is not possible to predict how the Transaction may affect the Adviser’s future profitability from its relationship with the Fund, this matter would be given further consideration on an annual basis going forward.] [Economies of Scale.The Board further considered the potential economies of scale that may result from the Transaction, and concluded that the extent of such economies of scale could not be predicted in advance of the closing of the Transaction.] Additional Information About the Adviser Principal Executive Officer and Board of Managers.The Chairman and Chief Executive Officer of the Adviser is David C. Hooten.The current members of the board of managers of the Adviser are [name], [title] of the Adviser, [name], [title] of the Adviser, [name], [title] of the Adviser.The address of each member of the board of 12 managers of the Adviser is 2455 Corporate West Drive, Lisle, Illinois 60532.Immediately following the Transaction, it is intended that the Board of Directors of Claymore Group will consist of four persons who are presently senior executives and stockholders of Claymore Group and one person designated by Guggenheim. Relationships with the Fund.David C. Hooten, Chairman and Chief Executive Officer of the Adviser, serves as a Trustee of the Fund.No other Trustee of the Fund is an officer, employee, director, general partner or shareholder of the Adviser or has any material direct or indirect interest in the Adviser any other person controlling, controlled by or under common control with the Adviser.As a result of Mr. Hooten’s position with the Adviser and ownership interest in Claymore Group, Mr. Hooten has a material interest in the Transaction. Certain officers of the Fund, as identified herein, are employees or officers of the Adviser. The Adviser also serves as the Fund’s administrator, as described under “Additional Information—Administrator.”It is expected that the Adviser will continue to provide administrative services to the Fund following consummation of the Transaction. Shareholder Approval With respect to Proposal 1, the New Advisory Agreement must be approved by a vote of a majority of the outstanding voting securities of the Fund. The “vote of a majority of the outstanding voting securities” is defined in the 1940 Act as the lesser of the vote of (i) 67% or more of the voting securities of the Fund entitled to vote thereon present at the Annual Meeting or represented by proxy, provided that the holders of more than 50% of the outstanding voting securities of the Fund are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of the Fund entitled to vote thereon. The holders of Common Shares and Preferred Shares of the Fund will have equal voting rights (i.e. one vote per Share) and will vote as a single class with respect to the approval of the New Advisory Agreement.Abstentions will have the same effect as votes against Proposal 1.“Broker non-votes” (i.e. Shares held by brokers or nominees as to which (i) instructions have not been received from the beneficial owner or the persons entitled to vote and (ii) the broker does not have discretionary voting power on a particular matter) will have the same effect as votes against Proposal 1. Board Recommendation The Board, including the Independent Trustees, [unanimously] recommends that you vote “FOR” the approval of the New Advisory Agreement. 13 PROPOSAL 2: APPROVAL OF MANNING & NAPIER SUB-ADVISORY AGREEMENT Introduction Following the deliberations and considerations described below, on June 17, 2009 the Board approved the Manning & Napier Sub-Advisory Agreement among the Fund, the Adviser and Manning & Napier and the termination of the DVM Sub-Advisory Agreement.Since that time, Manning & Napier has served as the Fund’s investment sub-advisor on an interim basis and has been responsible for the day-to-day management of the Fund.Pursuant to Rule 15a-4 under the 1940 Act, Manning & Napier may act as investment sub-adviser on an interim basis for 150 days pending shareholder approval of the Manning & Napier Sub-Advisory Agreement.Therefore, in order for Manning & Napier to continue to act as investment sub-adviser to the Fund after November 14, 2009, the Manning & Napier Sub-Advisory Agreement must be approved by shareholders of the Fund. About Manning & Napier Manning & Napier has been a registered investment adviser since 1970. For more than 35 years, Manning & Napier has focused on managing clients’ investments through a variety of market conditions, including five bear markets. The firm manages approximately $16 billion for individuals, corporations, defined benefit pension plans, 401(k) choice plans, Taft-Hartley accounts, endowments, foundations and municipal retirement plans as of December 31, 2008. It remains an employee-owned firm, with 100% of the firm owned by full-time employees.The principal business address of Manning & Napier is 290 Woodcliff Drive, Fairport, NY 14450. Management of the Fund Manning & Napier’s Senior Research Group establishes the broad investment guidelines used in the management of the Fund. A designated Research Team for the Fund implements those guidelines as well as monitors the investment portfolio of the Fund. The Fund’s Research Team identifies stocks for inclusion in the portfolio in line with the Senior Research Group’s guidelines.Members of the Senior Research Group and the Fund’s Research Team include: Christian Andreach | Managing Director – Consumer Group.Mr. Andreach, an employee-owner, is responsible for analyzing investment opportunities within the Consumer sector. Prior to joining Manning & Napier in 1999, he worked as a financial analyst for Proctor & Gamble Co. Mr. Andreach earned his BBA from St. Bonaventure University, received his MBA from the University of Rochester and holds the distinction of Chartered Financial Analyst. Jack W. Bauer | Managing Director – Fixed Income Group.Mr. Bauer, an employee-owner, is responsible for the oversight of the Firm’s Fixed Income Group. Prior to joining Manning & Napier in 1990, he worked as a Fixed Income Portfolio Manager at Chase Manhattan Bank and as an Industry Economist with the Federal Government’s Department of Energy. Mr. Bauer earned his BS in Mathematics from St. John Fisher College, his MA in Economics from Georgetown University and his MBA from the University of Rochester. Jeffrey S. Coons | Co-Director of Research, Managing Director – Quantitative Strategies Group, Executive Group Member.Mr. Coons has a broad responsibility for the management of the Firm’s Research Department. He is an employee-owner and has over 20 years of experience at Manning & Napier. Mr. Coons received his BA in Economics from the University of Rochester, earned his PhD in Economics from Temple University and holds the distinction of Chartered Financial Analyst. Jeffrey Donlon | Managing Director – Technology Group.Mr. Donlon, an employee-owner, is responsible for analyzing investment opportunities within the Technology sector. Prior to joining Manning & Napier in 1998, he 14 worked as an associate with the Industrial Bank of Japan Trust Company. Mr. Donlon earned his BS in Finance from Canisius College, received his MBA from Duke University and holds the distinction of Chartered Financial Analyst. Brian Gambill | Managing Director – Capital Goods and Equipment Group.Mr Gambill, an employee-owner, is responsible for analyzing investment opportunities within the Capital Goods & Equipment sectors, with a special emphasis on the Energy sector. Prior to joining Manning & Napier in 1997, he worked as an analyst for the Montana Board of Investments. Mr. Gambill earned his BS in Finance and Economics from Montana State University and holds the distinction of Chartered Financial Analyst. Jeffrey Herrmann | Co-Director of Research, Managing Director – Themes and Overviews Group, Executive Group Member.Mr. Herrman has a broad responsibility for the management of the Firm’s Research Department. Mr. Herrman is responsible for monitoring long-term themes, trends and overviews to improve our ability to take advantage of the opportunities offered by the market going forward. He is an employee-owner and has been with the firm for over 20 years. Mr. Herrman earned dual BS degrees in Chemistry and Finance from Clarkson University and holds the distinction of Chartered Financial Analyst. Brian Lester | Managing Director –Life Sciences Group.Mr. Lester, an employee-owner, is responsible for analyzing investment opportunities within the Health Care sector. Prior to joining Manning & Napier in 1998 he worked at The Sutherland Group as a research assistant. Mr. Lester earned his BS in Agriculture, Resource and Managerial Economics from Cornell University and holds the distinction of Chartered Financial Analyst. Michael Magiera | Managing Director – Real Estate Group. Mr. Magierais responsible for coverage of REITS and Real Estate related investments. Mike is an employee-owner and has 20 years of experience at Manning & Napier.Mr. Magiera earned his BBA in Finance from St. Bonaventure University, received his MBA from the University of Rochester and holds the distinction of Chartered Financial Analyst. Christopher Petrosino | Senior Analyst – Quantitative Strategies Group. Mr. Petrosino joined Manning & Napier in 2001 and is responsible for providing top-down quantitative research to the firm’s global sector group analysts. He earned his BA in Economics and Statistics from the University of Rochester and MS in Statistics from the Rochester Institute of Technology. Mr. Petrosino also holds the distinction of Chartered Financial Analyst. Marc D. Tommasi | Managing Director – Global Strategies Group. Mr. Tommasi is responsible for macroeconomic overviews by country on a global basis. Marc is an employee-owner and has over 20 years of experience at Manning & Napier. Mr. Tommasi earned his BA in Economics and Political Science from the University of Rochester. Virge Trotter | Managing Director –Services Group.Mr. Trotter, an employee-owner, is responsible for analyzing investment opportunities within the Financial, Utilities and Media sectors. Prior to joining Manning & Napier in 1997, he was Vice President at Thomas White Asset Management in Chicago. Mr. Trotter earned his BS in Electrical Engineering from Iowa State University, his MBA in Finance from the University of Chicago, and holds the distinction of Chartered Financial Analyst. DVM Sub-Advisory Agreement DVM previously served as the Fund’s investment sub-adviser pursuant to the DVM Sub-Advisory Agreement.The DVM Sub-Advisory Agreement was approved by the sole shareholder of the Fund on January 16, 2004 and the continuation ofDVM Sub-Advisory Agreement was most recently approved by the Board on January 15, 2009. Over a series of meetings described below the Board considered the performance of the Fund and various 15 strategic alternatives for the Fund.On June 17, 2009, the Board approved the termination of the DVM Sub-Advisory Agreement and the retention of Manning & Napier as investment sub-adviser.In connection with the termination of the DVM Sub-Advisory Agreement, the name of the Fund was changed from “Dreman/Claymore Dividend & Income Fund” to “Claymore Dividend & Income Fund.”Mr. David Dreman, who served as a Trustee of the Fund from 2003-2009 and was an interested person of the Fund because of his position as an officer of DVM and certain of its affiliates, resigned as Trustee effective August 23, 2009. Manning & Napier Sub-Advisory Agreement Manning & Napier currently serves as the Fund’s investment sub-adviser on an interim basis pursuant to the Manning & Napier Sub-Advisory Agreement.Pursuant to Rule 15a-4 under the 1940 Act, Manning & Napier may act as investment sub-adviser on an interim basis for 150 days pending shareholder approval of the Manning & Napier Sub-Advisory Agreement. Upon approval by shareholders, the Manning & Napier Sub-Advisory Agreement shall continue for an initial period of two years and from year to year after the initial term if approved annually (i) by the Board or the holders of a majority of the outstanding voting securities of the Fund and (ii) by a majority of the Trustees who are not “interested persons” of any party to the Manning & Napier Sub-Advisory Agreement, by vote cast in person at a meeting called for the purpose of voting on such approval.Alternatively, upon receipt of shareholder approval of the Manning & Napier Sub-Advisory Agreement, the Fund, the Adviser and Manning & Napier may elect to enter into a new investment sub-advisory agreement, substantially identical to the Manning & Napier Sub-Advisory Agreement, other than with respect to those provisions required by Rule 15a-4. Except as noted below, the terms of the Manning & Napier Sub-Advisory Agreement are substantially similar to the terms of the DVM Sub-Advisory Agreement.A copy of the Manning & Napier Sub-Advisory Agreement is attached hereto as Appendix D and the description of the Manning & Napier Sub-Advisory Agreementis qualified in its entirety by reference to Appendix D. Under the terms of the Manning & Napier Sub-Advisory Agreement, Manning & Napier performs certain of the day-to-day operations of the Fund subject to the oversight and supervision of the Adviser and the direction and control of the Board, which shall include at the request of the Adviser (i) managing the investment and reinvestment of the Fund’s assets in accordance with the Fund’s investment objective and policies, (ii) arranging for the purchase and sale of securities and other assets, (iii) providing investment research and credit analysis concerning the Fund’s assets, (iv) maintaining books and records required to support the Fund’s investment operations, (v) monitoring on a daily basis the investment activities and portfolio holdings of the Fund and (viii) voting proxies relating to the Fund’s portfolio securities in accordance with Manning & Napier’s policies and procedures.The types of services provided by Manning & Napier pursuant to the Manning & Napier Sub-Advisory Agreement are identical to the types of services provided by DVM pursuant to the DVM Sub-Advisory Agreement.Voting proxies relating to the Fund’s portfolio securities in accordance with the sub-adviser’s policies and procedures was not provided for in the DVM Sub-Advisory Agreement but had been separately delegated by the Board on behalf of the Fund to DVM. The Manning & Napier Sub-Advisory Agreement provides that it will terminate on the date 150 calendar days from the date of the agreement, unless approved by shareholders of the Fund. Upon approval by shareholders, the Manning & Napier Sub-Advisory Agreement shall continue for an initial period of two years and from year to year after the initial term if approved annually (i) by the Board or the holders of a majority of the outstanding voting securities of the Fund and (ii) by a majority of the Trustees who are not “interested persons” of any party to the Manning & Napier Sub-Advisory Agreement, by vote cast in person at a meeting called for the purpose of voting on such approval.These provisions are identical to the DVM Sub-Advisory Agreement, except with respect to the effective date of the agreement and the provision which provides for the termination of the Manning & Napier Sub-Advisory Agreement on the 150th calendar day as required by Rule 15a-4 under the 1940 Act. The Manning & Napier Sub-Advisory Agreement provides that Manning & Napier will not be liable for any 16 error of judgment or mistake of law or for any loss suffered in connection with the performance of the agreement, except for a loss resulting from a breach of fiduciary duty with respect to the receipt of compensation for services or a lossresulting from willful misfeasance, bad faith or gross negligence by Manning & Napier in the performance of its duties or from reckless disregard by Manning & Napier of its duties under the agreement.These provisions are identical to the DVM Sub-Advisory Agreement.In addition, the Manning & Napier Sub-Advisory Agreement provides that Manning & Napier shall have no liability, and shall be indemnified and held harmless by the Fund, for any losses that are directly or indirectly related to any action or inaction occurring or failing to occur on before the effectiveness of the Manning & Napier Sub-Advisory Agreement by the Fund, the Adviser or any prior sub-adviser. The Manning & Napier Sub-Advisory Agreement provides that for the period commencing one year following shareholder approval of the agreement and terminating three years following shareholder approval of the agreement and provided that Manning & Napier shall be employed as investment sub-adviser, at the request of Manning & Napier the Fund’s name will be changed to one containing the name of Manning & Napier.In addition, if Manning & Napier ceases to be employed as investment sub-adviser or ceases to consent to the use of its name in the name of the Fund, the Fund will cease using the name of Manning & Napier upon the request of Manning & Napier. The Manning & Napier Sub-Advisory Agreement provides that it will terminate automatically upon any termination of the investment advisory agreement between the Fund and the Adviser.However, in connection with the Transaction, the Fund, the Adviser and Manning & Napier have agreed to waive such termination provision provided that the Adviser continues to serve as investment adviser to the Fund pursuant to the Interim Advisory Agreement or the New Advisory Agreement. Sub-Advisory Fee The total management fees paid by the Fund remain unchanged as a result of entering into the Manning & Napier Sub-Advisory Agreement.The Fund continues to pay to the Adviser an investment advisory fee at an annual rate equal to 0.85% of the average daily value of the Fund’s Managed Assets (as defined in the investment advisory agreement).The Adviser has voluntarily agreed to waive temporarily a portion of the advisory fee in an annual amount equal to 0.08% of the average daily value of the Fund’s Managed Assets until January 27, 2011.The Adviser previously paid to DVM and now pays to Manning & Napier a sub-advisory fee out of the advisory fee paid by the Fund.The sub-advisory fee rate paid to Manning & Napier is intended to equal the sub-advisory fee rate paid to DVM (including with respect to applicable fee waivers previously agreed to by DVM), although the method by which the fee is calculated differs. Pursuant to the DVM Sub-Advisory Agreement, the Adviser paid to DVM a sub-advisory fee at a rate equal to60% of the monthly advisory fees received by the Adviser from the Fund (net of any waivers or reimbursements by the Fund and after payment by the Adviser of any asset-based or other compensation payable to members of the underwriting syndicate or other selling group members by the Adviser).The Sub-Adviser had agreed to waive temporarily a portion of the sub-advisory fee (after giving effect to the Adviser’s waiver of the advisory fee pursuant) equal to 0.08% of the average daily value of the Fund’s Managed Assets.Expressed as a percentage of the Fund’s Managed Assets, the sub-advisory fee paid to DVM equaled approximately 0.41% of the Fund’s Managed Assets before giving effect to the Adviser’s and DVM’s fee waivers and approximately 0.33% after giving effect to such fee waivers. Pursuant to the Manning & Napier Sub-Advisory Agreement, the Adviser pays to Manning & Napier a sub-advisory fee at an annual rate equal to (i) 0.33% of the Fund’s average daily Managed Assets for the initial two years commencing on the effectiveness of the Manning & Napier Sub-Advisory Agreement and (ii) 0.42% of the Fund’s average daily Managed Assets commencing on the second anniversary of the effectiveness of the Manning & Napier Sub-Advisory Agreement. 17 Additionally, Manning & Napier has agreed to waive all sub-advisory fees for the initial two months following the effectiveness of the Manning & Napier Sub-Advisory Agreement, provided that the Manning & Napier Sub-Advisory Agreement is approved by shareholders of the Fund.If shareholders of the Fund do not approve the Manning & Napier Sub-Advisory Agreement, Manning & Napier may recoup from the Fund such waived fees. Finally, Manning & Napier has agreed to set off costs associated with the change of the Fund’s investment sub-adviser in an amount not to exceed $50,000 against amounts owed by the Adviser to Manning & Napier under the Manning & Napier Sub-Advisory Agreement, provided that shareholders of the Fund approve the Manning & Napier Sub-Advisory Agreement. Additional Information Regarding Manning & Napier Executive Group.Manning & Napier’s Executive Group, consisting of senior executive employee-owners, assumes the function of “Chief Executive Officer” or “Office of the President” of the firm, rather than having an individual hold those titles. The Executive Group collectively manages the firm according to systematic processes and disciplines that have been in place since the firm’s inception in 1970. The members of the Executive Group, each of whom is a full-time employee of Manning & Napier, are B. Reuben Auspitz, Jeffrey S. Coons, Patrick Cunningham, Jeffrey Herrman and Charles H. Stamey.The address of each member of the Executive Group is 290 Woodcliff Drive, Fairport, New York 14450. Board of Director and Principal Shareholders.The following persons are members of the board of directors of Manning & Napier: William Manning, Co-Founder of Manning & Napier, B. Reuben Auspitz, Executive Vice President of Manning & Napier, and Jeffrey A. Herrmann, Managing Director of Manning & Napier. William Manning owns ten percent or more of the outstanding voting securities of Manning & Napier.The address of each member of the board of director of Manning & Napier is 290 Woodcliff Drive, Fairport, New York 14450. Other Funds Advised by Manning & Napier.Manning & Napier acts as investment adviser with respect to one other registered investment company having similar investment objectives as the Fund. Fund Managed Assets Advisory Fee Dividend Focus Series of 0.45%(1) the Manning & Napier Fund, Inc. (1) Manning & Napier has contractually agreed to limit its fees and reimburse expenses to the extent necessary so that the Dividend Focus Series’ total direct fund operating expenses do not exceed 0.60% of the Dividend Focus Series’ average daily net assets. This contractual waiver will remain in effect until at least February 28, 2010 and may be extended. Relationships with the Fund. No officers or Trustees of the Fund is an officer, employee, director, general partner or shareholder of Manning & Napier or has any material direct or indirect interest in Manning & Napier or any other person controlling, controlled by or under common control with Manning & Napier. No Trustee of the Fund had any material interest, direct or indirect, in any material transactions since November 1, 2007, or in any material proposed transactions, to which Manning & Napier, or any affiliated person of Manning & Napier, was or is to be a party. During the fiscal year ended October 31, 2008, the Fund paid no fees to Manning & Napier or any affiliated person of Manning & Napier. 18 Board Considerations Selection of Manning & Napier.In light of the Fund’s recent underperformance relative to peer funds and applicable benchmarks and the significant decline in the value of the Fund’s assets, the Board instructed the Adviser to consider and evaluate various strategic alternatives for the Fund and recommend to the Board a course of action to be considered.Among the alternatives considered by the Adviser were liquidating the Fund, merging the Fund into another fund, retaining DVM as sub-adviser and retaining a new sub-adviser.Over a series of meetings, the Adviser discussed with the Board its analysis with respect to various strategic alternatives and responded to requests from the Board, counsel to the Fund and counsel to the Independent Trustees for additional information regarding such alternatives and the Adviser’s evaluation of such alternatives. At a meeting held on April 1, 2009, the Adviser presented to the Board its evaluation of various strategic alternatives and its recommendation to the Board.The Adviser informed the Board that it had considered the Fund’s sustainability as a standalone fund and concluded that the Fund had sufficient assets to continue pursuing its investment objective as an independent closed-end fund and, based on the Adviser’s analysis of various factors, the Adviser did not believe a liquidation or merger of the Fund would be advisable.In considering a liquidation of the Fund, the Adviser discussed with the Board that a liquidation would (i) deprive long-term investors who wished to remain invested in the Fund’s investment strategy the opportunity to do so, (ii) preclude the Fund’s shareholders from participating in a potential market recovery during the liquidation and dissolution process and (iii) deprive shareholders the opportunity to realize the benefits of the Fund’s existing capital loss carryforwards.In considering a merger of the Fund, the Adviser discussed with the Board that a merger would pose a number of logistical challenges in identifying and arriving at an agreement with a prospective merger partner and cause the Fund to incur significant costs associated with facilitating a merger.Therefore, the Adviser recommended that the Fund continue to pursue its investment objective as an independent closed-end fund.However, in light of the Fund’s recent relative underperformance, communications received from shareholders of the Fund and issues related to DVM’s internal advisory compliance procedures, the Adviser recommended that the DVM Sub-Advisory Agreement be terminated and a new investment sub-adviser be hired.The Board requested that the Adviser provide them with recommendations for proposed managers to be considered as replacement investment sub-advisers and detailed information on the Adviser’s review process for selecting such proposed managers. The Adviser recommended to the Board that Manning & Napier be retained as the Fund’s new investment sub-adviser.The Adviser then discussed with the Board its process for selecting Manning & Napier.The Adviser began by screening the universe of those domestic equity managers categorized by Zephyr as “large value” to identify managers with public track records for investment strategies consistent with the investment objectives of the Fund.Based on this analysis the Adviser developed an initial pool of more than 300 managers.The Adviser then evaluated each such manager based on several factors, including total return performance and risk/reward metrics, placing an emphasis on consistency in performance and performance in down markets.Based on these evaluations, the Adviser identified the five top managers from the initial pool.The Adviser provided the Board with a listing of these five managers along with statistics on the historical performance and risk/reward metrics of each such manager.The Adviser also provided comparisons of those statistics for each such manager to those for a benchmark index, DVM and several other large-cap value managers with whom the Adviser was familiar.The Adviser then indicated that it had evaluated each of the five identified managers and concluded that Manning & Napier offered the most compelling combination of consistency in performance and downside protection in light of the Fund’s investment objective, investment strategies and portfolio.The Board discussed with the Adviser the proposed sub-advisory arrangements with Manning & Napier, including the proposed fee structure, and the proposed transition plan for the appointment of Manning & Napier, including costs associated with the transition and the allocation of such costs. The Board then met separately with representatives of DVM and discussed the Fund’s and DVM’s historical performance and the Adviser’s recommendations and the factors considered by the Adviser in making such recommendation.DVM discussed the fund’s relative underperformance and the factors that led to such 19 underperformance during the year ended December 31, 2008.However, DVM noted that Fund’s performance had improved considerably during the year-to-date period ended March 31, 2009 and discussed DVM’s long-term historical performance.DVM discussed with the board progress that had been made in rebalancing the Fund’s portfolio. Next, the Board met with representatives of Manning & Napier who discussed the firm’s history, client base, financial position and ownership structure.The Board discussed in detail with Manning & Napier the investment strategies and approach to be used in managing the Fund and Manning & Napier’s experience in serving as portfolio manager to funds registered under the 1940 Act and the firm’s compliance program.The Board reviewed and discussed Manning & Napier’s financial statements. The Independent Trustees then met in executive session to review the presentations by each of the Adviser, DVM and Manning & Napier and consider strategic alternatives for the Fund.During executive session, the Independent Trustees met separately with representatives of the Adviser and DVM to further discuss each firm’s presentations and recommendations. The Board then adjourned the meeting to allow the Adviser to complete its due diligence regarding the compliance program of Manning & Napier.The Board requested that the Adviser prepare additional information on the process of selecting Manning & Napier, the proposed sub-advisory fee arrangements, back-tested performance results and the proposed positioning of the Fund among its peer group.The meeting was then adjourned to May 7, 2009. Prior to reconvening the meeting on May 7, 2009, the Independent Trustees again met in executive session with counsel to the Independent Trustees to review materials provided to the Board in connection with prior meetings and the presentations and recommendations of each of the Adviser, DVM and Manning & Napier on April 1, 2009, and to review and discuss additional materials provided to the Board in advance of reconvening the meeting, including(i) the due diligence report of the Fund’s Chief Compliance Officer, (ii) back tested performance information for Manning & Napier, (iii) performance information for the Fund compared to market benchmarks for various periods during 2009 and (iv) written communications from investors.Upon reconvening the meeting on May 7, 2009, the Adviser reiterated its recommendations from April 1, 2009 and provided further information regarding its process for selecting Manning & Napier.The Fund’s Chief Compliance Officer discussed with the board the results of the Adviser’s review of Manning & Napier’s compliance program.The Board discussed the investment process of Manning & Napier and its applicability to the Fund in light of the Fund’s investment objective and strategies and current investment portfolio.The Board again met separately with representatives of DVM to discuss the Fund’s performance and DVM’s investment approach.The Independent Trustees then met in executive session to discuss the additional information provided at the meeting. At the meeting held on May 7, 2009, based on recommendations of the Adviser, the Board approved a 5-for-1 reverse share split with respect to the Fund’s Common Shares, which was intended to increase the market price per Common Share and trading volume, thereby reducing the per share transaction costs associated with buying or selling the Fund’s Common Shares in the secondary market on the NYSE.The reverse share split became effective on June 4, 2009.The Board then adjourned the meeting to further consider the information presented by the Adviser, DVM and Manning & Napier as well as the effects on the Fund’s performance of the continued rebalancing of the Fund’s portfolio and the reverse share-split. The Board next met on June 17, 2009, and after further discussions with representatives from the Adviser, DVM and Manning & Napier, approved Manning & Napier Sub-Advisory Agreement and the termination of the DVM Sub-Advisory Agreement. Board Approval of Manning & Napier Sub-Advisory Agreement.On June 17, 2009, the Board, including those trustees who are not interested persons as defined by the 1940 Act (the “Independent Trustees”), considered the approval of the Manning & Napier Sub-Advisory Agreement.As part of its review process, the Nominating & 20 Governance Committee of the Board (sometimes referred to as the “Committee” and consisting solely of the Independent Trustees) was represented by independent legal counsel.The Board reviewed materials received from the Adviser, Manning & Napier and independent legal counsel in connection with the June 17, 2009 Board meeting and in connection with meetings held on March 17, April 1 and May 7, 2009. During these meetings, the Board had considered various strategic alternatives available to the Fund as a result of the Fund’s significant underperformance relative to broad market benchmarks and the decline in the value of the Fund’s assets.Among the alternatives considered by the Board were the liquidation of the Fund, merging the Fund with another fund, retaining DVM as the Fund’s sub-adviser and replacing DVM with another sub-adviser.The Board noted that, after evaluating available alternatives, the Adviser had recommended replacing DVM with another sub-adviser as the best strategic alternative available to the Fund.The Board also considered that the Fund has a significant capital loss carry-forward for federal income tax purposes and that such carry-forward is available to offset future capital gains through October 31, 2016.The Board considered that the Adviser had identified several concerns that had led to its recommendation to replace DVM as sub-adviser to the Fund, including the Fund’s significant underperformance, increasing evidence that shareholders of the Fund had lost confidence in DVM and certain deficiencies in DVM’s compliance program. Based upon its review, the Committee concluded that it was in the best interests of the Fund to approve the termination of the DVM Sub-Advisory Agreement and to approve the Manning & Napier Sub-Advisory Agreement and to recommend these actions to the Board, which the Board subsequently approved. In reaching this conclusion for the Fund, no single factor was determinative in the Board’s analysis, but rather the Board considered a variety of factors. The Board considered the following factors, and made certain findings and conclusions with regard thereto, for the Fund in approving the Manning & Napier Sub-Advisory Agreement. Nature, Quality and Extent of Services.The Board considered the nature, quality and extent of services anticipated to be provided under the Manning & Napier Sub-Advisory Agreement.The Board considered the reputation, qualifications and background of Manning & Napier, investment approach of Manning & Napier, the experience and skills of Manning & Napier’s investment personnel who would be responsible for the day-to-day management of the Fund, and the resources made available to such personnel.In addition, the Board considered the quantitative screening process undertaken by the Adviser in identifying and recommending Manning & Napier as a replacement sub-adviser for the Fund and the Adviser’s review of Manning & Napier’s compliance program. Investment Performance.The Board reviewed the historical performance of Manning & Napier as compared to other domestic equity managers categorized by Zephyr as “Large Value” managers.The Board noted that, after analyzing the performance of the universe of “Large Value” managers using a variety of quantitative metrics, including total returns over a variety of short-term and long-term timeframes, upside and downside market capture and annualized standard deviation over a five-year timeframe, the Adviser determined that Manning & Napier represented the best potential replacement for DVM as sub-adviser to the Fund.The Board concluded, based on this information, that investment performance with Manning & Napier as sub-adviser was expected to be satisfactory. Fees and Expenses.The Board considered that the subadvisory fee proposed to be paid to Manning & Napier was intended to equal the subadvisory fee paid to DVM, with Manning & Napier agreeing to continue fee waivers previously agreed to by DVM, although the method by which the fee is calculated differs.The Board considered that the subadvisory fee rate was negotiated at arm’s length between the Adviser and Manning & Napier and that the Adviser would compensate Manning & Napier from its fees.As a result, the Board considered that the total advisory fee to be paid by the Fund would not change.The Board also considered that Manning & Napier had agreed to waive its subadvisory fees for the initial two months following the effectiveness of the Manning & Napier Sub-Advisory Agreement and to set off costs associated with the change of the Fund’s subadviser in an amount not to exceed 21 $50,000 against amounts owed by the Adviser to Manning & Napier under the Manning & Napier Sub-Advisory Agreement, provided that the Fund’s shareholders approve the Manning & Napier Sub-Advisory Agreement.On the basis of the information provided, the Board concluded that the proposed subadvisory fee schedule for the Fund was reasonable. Profitability.The Board concluded that Manning & Napier’s anticipated profitability would not be unreasonable.In reaching this conclusion, the Board determined that they need not review the estimated level of profits to Manning & Napier.They based this decision on the facts that the proposed subadvisory fees were determined to be reasonable and that the Adviser proposed to compensate Manning & Napier from its own fees, having negotiated the Manning & Napier Sub-Advisory Agreement with Manning & Napier at arm’s-length. Economies of Scale.The Board considered whether there are economies of scale with respect to the subadvisory services proposed to be provided to the Fund under the Manning & Napier Sub-Advisory Agreement.The Board considered the Adviser’s statement that it believes the appointment of Manning & Napier has the potential to improve the Fund’s performance, thereby increasing the Fund’s assets and spreading its fixed costs over a larger asset base.The Board concluded that the fee schedule reflects an appropriate recognition of economies of scale at currently anticipated asset levels. Other Benefits to Manning & Napier.The Board considered other benefits expected to be derived by Manning & Napier from its proposed relationship with the Fund, including Manning & Napier’s use of soft dollars. Overall Conclusions.After considering various strategic options available to the Fund, the Board determined that entering into the Manning & Napier Sub-Advisory Agreement was in the best interests of the Fund.Based upon all of the information considered and the conclusions reached, the Board determined that the proposed terms of the Manning & Napier Sub-Advisory Agreement were fair and reasonable. Shareholder Approval With respect to Proposal 2, the Manning & Napier Sub-Advisory Agreement must be approved by a vote of a majority of the outstanding voting securities of the Fund. The “vote of a majority of the outstanding voting securities” is defined in the 1940 Act as the lesser of the vote of (i) 67% or more of the voting securities of the Fund entitled to vote thereon present at the Annual Meeting or represented by proxy, provided that the holders of more than 50% of the outstanding voting securities of the Fund are present or represented by proxy; or (ii) more than 50% of the outstanding voting securities of the Fund entitled to vote thereon. The holders of Common Shares and Preferred Shares of the Fund will have equal voting rights (i.e. one vote per Share) and will vote as a single class with respect to the approval of the Manning & Napier Sub-Advisory Agreement.Abstentions will have the same effect as votes against Proposal2.“Broker non-votes” (i.e. Shares held by brokers or nominees as to which (i) instructions have not been received from the beneficial owner or the persons entitled to vote and (ii) the broker does not have discretionary voting power on a particular matter) will have the same effect as votes against Proposal 2. Board Recommendation The Board, including the Independent Trustees, unanimously recommends that you vote “FOR” the approval of the Manning & Napier Sub-Advisory Agreement. 22 PROPOSAL 3:ELECTION OF TRUSTEES The Fund’s Common Shares are listed on the NYSE, which requires the Fund to hold an annual meeting of shareholders to elect Trustees each fiscal year.Shareholders of the Fund are being asked to elect two Trustee as Class II Trustees (Mr. Roman Friedrich III and Mr.
